Criminal prosecution tried upon indictment charging defendant with the murder of one Bernice Martin.
Verdict: Guilty of murder in the first degree. Judgment: Death by asphyxiation.
Defendant appeals to the Supreme Court and assigns error.
We have carefully considered all the defendant's exceptions and they are without merit. Moreover, a careful examination of the entire record leads us to the conclusion that the defendant had been given a fair and impartial trial, free from error. Every contention of the defendant was given in his Honor's charge to the jury. A charge in which the defendant admits there is no error and to which he entered no exception.
No error.